  4:07-cr-03143-RGK-CRZ Doc # 105 Filed: 07/23/20 Page 1 of 2 - Page ID # 246




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               4:07CR3143

       vs.
                                                   MEMORANDUM AND ORDER
MICHAEL DUAYNE WASHINGTON,

                     Defendant.


       Mr. Washington has filed a motion to reduce his sentence. (Filing no. 104.) I
will deny it.

      Mr. Washington seeks a sentence reduction under the Fair Sentencing Act of
2010 and the First Step Act. For a variety of reasons, he is not entitled to such relief.

     First, on July 6, 2015, I reduced the defendant’s sentence due to a retroactive
change in the Guidelines. (Filing no. 63.)

      Second, after having been released from prison the first time, Mr. Washington
is now serving a 24-month prison sentence with no supervised release to follow
because he violated his conditions of supervised release. (Filing no. 100.) No appeal
was taken from the 24-month sentence and the time for doing so has expired. I doubt
whether any change in the statute or the Guidelines, retroactively applying to the
time of the original sentencing or prior sentence reduction, would impact a
subsequent judgment regarding revocation of supervised release.

       Finally, even if Mr. Washington was entitled to consideration for a reduction
in his original sentence or the sentence subsequently reduced, I would not, in the
exercise of my discretion, grant such relief by reducing his sentence for violation of
supervised release. Mr. Washington has been afforded significant assistance while
on supervised release but has failed to abide by the conditions of supervised release.
Accordingly,
4:07-cr-03143-RGK-CRZ Doc # 105 Filed: 07/23/20 Page 2 of 2 - Page ID # 247




    IT IS ORDERED that the motion to reduce sentence (Filing no. 104) is denied.

    Dated this 23rd day of July, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
